       Case 16-12306-MBK            Doc 58      Filed 09/08/20 Entered 09/09/20 10:18:23                 Desc Main
                                               Document      Page 1 of 2



Subject:             Motion by R. Manchel in Ref: Irene Halin - Case # 16-12306MBK


‐‐‐‐‐Original Message‐‐‐‐‐
From: Bill Hoyt <staffordspca@gmail.com>
Sent: Tuesday, September 8, 2020 1:34 PM
To: arusso_russotrustee.com <arusso@russotrustee.com>; manchellaw_yahoo.com <manchellaw@yahoo.com>;
Chambers_of MBK <Chambers_of_MBK@njb.uscourts.gov>
Subject: Motion by R. Manchel in Ref: Irene Halin ‐ Case # 16‐12306MBK

Dear Honorable Judge Kaplan, Mr. Russo, and Mr. Manchel,

My name is William (Bill) Hoyt. I am the former Executor for the Estate of Kenneth Joel Walsky.

Please let this email serve as notice that I will be appearing via Court‐Solutions for the hearing tomorrow at 9:00 AM,
and doing so Pro Se.

Mr. Manchel's client, Irene Halin, is a beneficiary of the Walsky estate. While I was Executor, the Estate filed suit against
Ms. Halin, for monies owed to the estate, and the complaint listed fraud as one of the components.

The Estate was notified that Ms. Halin filed for bankruptcy, and Mr. Pelt (attorney for the Walsky estate at the time)
stayed that particular case.

In March / early April of 2019, my health would no longer allow me to continue to satisfy my duties and responsibilities
as Executor. The Estate matter was reassigned to an attorney chosen by the Commissioner of Accounts to finish the job.

Inventory and other information was provided to the new Executor in May of 2019. On October 3rd, 2019, I received a
voicemail from Mr. Manchel offering to settle the matter with a distribution of $20,000 to Ms. Halin, versus the $50,000
as outlined in the will. That voicemail, and a wealth of supporting documents, was provided to the new Executor, along
with my endorsement of the settlement, with the provision that Ms. Halin be willing to answer questions about the
events surrounding her obtaining funds from Mr. Walsky. As Mr. Walsky's physical and mental health declined, he was
systematically and regularly exploited by drug dealers, addicts, and thieves, who had moved into his home (he lived
alone, on acreage, and was a recluse). It is my belief that Ms. Halin may possess knowledge and information that would
be useful in understanding who some of the other predators were, and what happened to some of Mr. Walsky's funds,
and property. Mr. Walsky was exploited by a number of people, both the drug addicts, as well as by additional family
members, who owed far more to the Walsky Estate than Ms. Halin. Under my direction, the Walsky Estate sued and
obtained roughly $1,500,000 in judgments against some of the thieves, with more cases pending. I believed reducing the
suit to the settlement amount offered by Mr. Manchel, was appropriate, especially if Ms. Halin would answer those
questions. The new Executor could provide a release / waiver so that Ms. Halin could testify honestly and completely,
without fear of additional civil or criminal claims.

I have heard nothing from the new Executor since May / June of 2019.

I received the notice of motion by Mr, Manchel asking to compel distribution, and for sanctions against myself. I
received notice both individually and as the Executor. I do not, and cannot represent the estate any longer. Accordingly I
cannot accept service on behalf of the estate. Nor is it appropriate for Mr. Manchel to seek sanctions against me
personally, for failure to distribute funds, over which I no longer have any control, and haven't had any control (for
roughly 18 months)..


                                                              1
       Case 16-12306-MBK            Doc 58      Filed 09/08/20 Entered 09/09/20 10:18:23                  Desc Main
                                               Document      Page 2 of 2
While I have the name of the attorney initially assigned to the Estate, I do not know if he still represents the Estate, or if
it has been reassigned.

I ask that the Motion by Mr. Manchel be denied, or in the alternative, that a hearing be set, in the future, with sufficient
time for me to obtain counsel, for the correct Executor to be served, and for me to finish convalescence. I had major
surgery on 08/17 and am scheduled for the 2nd 1/2 of the surgery on 09/21. I expect a minimum of 4 to 6 weeks of
recovery beyond 09/21 before I can safely walk / travel and appear in court. If a hearing is to be scheduled, I would ask
for a hearing date in December of 2020 (at the earliest).

Sincerely,


Bill Hoyt

‐‐

William Hale Hoyt
Executive Director
Stafford SPCA
WWW.StaffordSPCA.Org <http://WWW.StaffordSPCA.Org>


Shelter:
140 Andrew Chapel Rd
Stafford, VA 22554


W ‐ (540) 657‐7387
Fx ‐ (866) 522‐8042


"The Animals' Savior"
I looked at all the caged animals in the shelter....the cast‐offs of human society.
I saw in their eyes love and hope, fear and dread, sadness and betrayal.
And I was angry.
"God," I said, "this is terrible! Why don't you do something?"
God was silent for a moment, and then He spoke softly, "I have done something," He replied. "I created you."

by Jim Willis 1999




                                                               2
